DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 7-9, 11, 14-16, and 20-21 are presented for examination from amendment received 1/25/2021.  Claims 1-2, 4, 7-9, 11, 14-16, and 20-21 are pending where claims 1-2, 4, 7-9, 11, 14-16, and 20 were previously presented, claims 3, 5, 6, 10, 12, 13, and 17-19 were cancelled and claim 21 is newly added.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/30/2020, 2/24/2021, 5/28/2021, 9/10/2021, 2/14/2022, 7/11/2022, 11/1/2022 have been considered and made of record in the application file.

The information disclosure statement filed 5/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular Non-Patent Literature Documents 9-11 relate to various Japan Patent Application Office Actions; however, all the received Japan Patent Application Office Action documents do not appear to include a concise explanation of relevance since those Office Actions are not in the English language.

The information disclosure statement filed 9/10/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular Non-Patent Literature Document 4 relate to a Japan Patent Application Office Action; however, the received Japan Patent Application Office Action document does not appear to include a concise explanation of relevance since the Office Action is not in the English language.

The information disclosure statement filed 2/14/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular Foreign Patent Document 7 (JP 2016500168) and Non-Patent Literature Document 14 relate to foreign documents that do not appear to include a concise explanation of relevance since those above identified documents are not in the English language.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.

Claim Rejections - 35 U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-9, 11, 14-16, and 20 are rejected under AIA  35 U.S.C. §103 as being unpatentable over Kulkarni, et al., US 10,095,547 (assigned to Twitter, Inc.), in view of Deshmukh, et al., US 20140095444 and Cohen et al [US 6,829,764].
As to claim 1, Kulkarni teaches a method for managing a Continuous Query (Kulkarni 1:9-21, “continuous queries”) Language (CQL) engine,
Kulkarni teaches continuous queries but may not expressly teach a specific continuous processing language under the name “CQL” as disclosed by the Deshmukh reference (at least at Deshmukh ¶¶26,36,46 – please see below for further comment)
comprising:
determining, using a CQL engine tracking engine (1:23-54 stream processing system includes a cluster manager and a metrics manager and monitoring system), a total number of CQL engines to launch in a cluster;
Kulkarni 7:5-13 and Fig. 1 teach the cluster manager 18 as the master coordinator of a continuous stream processing system, i.e., “CQL engine tracking engine,” and Kulkarni 9:17-30 teaches the framework for a logical query plan translated into a physical plan that is balanced by a programmer specifying the number of tasks to be executed on “slave daemons,” Kulkarni’s “CQL engines:” “Slave daemons 26 are the machines where all the tasks in the cluster get run” (Kulkarni 7:64-66 and Fig. 2)
receiving, using the CQL engine tracking engine, a list of executors for executing the cluster;
Kulkarni 7:5-29 and Fig. 1 teach a list of “Cluster nodes 20A-20N [that] are managed by a cluster manager 18;” Kulkarni 7:64-8:62 teach “executors” as task initiators: “slave daemons 26 use a component called an executor (e.g., Thermos) to start tasks” (Kulkarni 8:5-9)
scheduling, using a first scheduler associated with the CQL engine tracking engine, each CQL engine with one of the list of executors;
Kulkarni 7:5-29 and Fig. 1 teach Mesos as a “first scheduler”” “Mesos decides how many resources to offer each framework” (please see also Kulkarni Fig. 2 and Fig. 3)
launching, using a second scheduler associated with the CQL engine tracking engine, the CQL engine as a long running task for execution by the executor, the long running task comprising a task that returns only upon a crash or fault of an executing CQL engine in the cluster;
Kulkarni 7:30-8:24 and Fig. 2 teach Apache Aurora as a “second scheduler” subordinate to Mesos as a “first scheduler” (master scheduler)1; Aurora includes long-running tasks: “Aurora is a service scheduler that runs on top of Apache Mesos, supporting long-running services that take advantage of Mesos' scalability, fault-tolerance, and resource isolation. … Apache Mesos executes as master processes 24 and slave daemons 26 within stream processing system 10.
scheduling, using the CQL engine tracking engine, a first CQL engine to process a batch of a continuous stream of input events related to an application;
Kulkarni 8:8-62 teach resource scheduling; Kulkarni 8:63-9:1-30 teach resources: “spouts” (feed processors), “bolts” (computational processors), and “topologies” (logical query plans that may be represented as directed acyclic graphs of spouts and bolts); Kulkarni 9:41-48 teach “Tweets” as a continuous stream of input events; Kulkarni 16:10-34 teaches batch processing
tracking, using the CQL engine tracking engine, the first CQL engine to be scheduled for execution;
Kulkarni 10:5-17 teach tracking (metrics collection) for all processing engines (first, second, etc.)
and executing, using the CQL engine tracking engine, the first CQL engine to process the batch of the continuous stream of input events
Kulkarni 11:19-46 and Fig. 7 (in addition to the Kulkarni cites above) teach an execution process; Kulkarni 15:29-47 teach “instances” and tasks and threads as execution constructs
to generate a set of output events related to the application.
Kulkarni 9:6-16 teach output streams

Kulkarni teaches continuous queries; however, Kulkarni may not explicitly teach continuous query languages, as the follow limitations are disclosed by Deshmukh:
Continuous Query Language (CQL) engine
Deshmukh expressly teaches these limitations as recited, for examples, at Deshmukh ¶¶26,36,46: “mechanisms to support continuous query language (CQL) queries … may be provided … CQ Service … may provide integration with a … CQL engine … CQL engine may include a full blown query language”

It would have been obvious to a person having ordinary skill in the art, having the teachings of Deshmukh and Kulkarni before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary data stream processors that overlap substantially, solving the same class of processing problems, so that appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results, without any change in the elements’ respective functions.
One would have been motivated to modify Kulkarni with Deshmukh because Deshmukh provides a specific language, CQL, adapted to a “different kind of querying mechanism … needed that comprises long-running queries over continuous unbounded sets of data” (Deshmukh ¶4).
Kulkarni in view of Deshmukh do not appear to explicitly teach the scheduling comprising assigning by the first scheduler, an execute from the list of executors a CQL engine in the cluster based at least in part on executor information comprising an executor host and an executor identifier associated with the executor.
Cohen teaches the scheduling comprising assigning, by the first scheduler, information comprising an executor host and an executor identifier associated with the executor (see Figures 2-4 and col 3, lines 49-59 and col 4, lines 1-58; the system can utilize information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the stream processing and scheduling system of Kulkarni in view of Deshmukh by utilizing information about the actual nodes that perform the tasks as part of the scheduling decision making as taught by Cohen in order to distribute priority tasks to the respective nodes for local scheduling and execution thus allowing the various distributed systems work shift to the highest priority task based on the assigned priorities to maximize utilization of the CPU resources at each node while also guaranteeing that high-priority tasks are finished as soon as possible.
Kulkarni in view of Deshmukh and Cohen teach the scheduling comprising assigning by the first scheduler, an execute from the list of executors a CQL engine in the cluster based at least in part on executor information comprising an executor host and an executor identifier associated with the executor (see Cohen, Figures 2-4 and col 3, lines 49-59 and col 4, lines 1-58; see Kulkarni, col 7, line 52 through col 8, line 8; for Apache Mesos master/slave distributed resource coordination; see Kulkarni, col 8, lines 8-62 which teaches resource scheduling; Kulkarni, col 8, line 63 through col 9, line 30 which teaches the resources such as “spouts” (feed processors), “bolts” (computational processors), and “topologies” (logical query plans that may be represented as directed acyclic graphs of spouts and bolts) where the combination illustrates scheduling of resources for the slave daemon nodes that each have a local scheduler/executor to start tasks where the scheduling takes information about the executor host (slave daemon, location address) and executor identifier (executor process/local scheduler ID) to determine the priorities and tasks for each respective node to execute).

	As to claim 2, the combination of Kulkarni in view of Deshmukh and Cohen teaches the method of claim 1, wherein a state of the first CQL engine comprises at least one of an inactive state, a scheduled state, or an active state.
Kulkarni 1:31 teach inactive (“available”) state; Kulkarni 7:64-8:7 teach active (“alive”) state

	As to claim 4, the combination of Kulkarni in view of Deshmukh and Cohen teaches the method of claim 1, wherein the first CQL engine is one of the CQL engines in the cluster.
Kulkarni 7:52-8:7 teach all machines/engines in the cluster

	As to claim 7, the combination of Kulkarni in view of Deshmukh and Cohen teaches the method of claim 1, wherein the CQL engine tracking engine is implemented by a driver and the first CQL engine is implemented by an executor in the list of executors.
The examiner finds that “driver” and “executor” are essentially arbitrary black-box names for collections of processing functions that are all included in Kulkarni, albeit perhaps in different lexicography with overlapping functional groupings.
Kulkarni 7:64-8:62 teach executors such as Thermos (alternatively, Kulkarni 10:5-17 teach Heron instances which run the user-defined spout/bolt code)
As to a driver, the specification at [0140] states that a driver may be defined as responsible for “requesting resources from the resource manager,” which would correlate roughly to the combination of Kulkarni 1:25-45 service scheduler and cluster manager.

	As to claim 8, it is rejected on the same grounds as claim 1, but in addition, Kulkarni teaches a system, comprising: a memory configured to store computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions.
Kulkarni 21:38-29:55

	As to claim 9, it is rejected on the same grounds as claim 2.
	As to claim 11, it is rejected on the same grounds as claim 4.

	As to claim 14, it is rejected on the same grounds as claim 7.

	As to claim 15, it is rejected on the same grounds as claim 1, but in addition, Kulkarni teaches a computer-readable medium storing computer-executable code that, when executed by a processor, cause the processor to perform operations.
Kulkarni 21:38-29:55

	As to claim 16, it is rejected on the same grounds as claim 2.
	As to claim 20, it is rejected on the same grounds as claim 7.


Claim 21 is rejected under AIA  35 U.S.C. §103 as being unpatentable over Kulkarni, et al., US 10,095,547 (assigned to Twitter, Inc.), in view of Deshmukh, et al., US 20140095444 and Cohen et al [US 6,829,764] in further view of Shan [US 5,875,329].
With regard to claim 21, Kulkarni in view of Deshmukh and Cohen teach all the claim limitations of claim 1 as discussed above.
Kulkarni in view of Deshmukh and Cohen do not appear to explicitly teach wherein the scheduling, using the first scheduler further comprises: determining, by the first scheduler, a location of a CQL Resilient Distributed Dataset (RDD) associated with the CQL engine and wherein assigning, by the first scheduler, the executor from the list of executors to execute the CQL engine is based at least in part on the location of the CQL RDD associated with the CQL engine.
Shan teaches determining, by the first scheduler, a location of dataset associated with the engine (see col 6, lines 12-38; the scheduler has means of determining locations of batched data sets).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the stream processing and scheduling system of Kulkarni in view of Deshmukh and Cohen by allowing an engine/process to provide some notification to the scheduler about pending messages as taught by Shan so that the scheduler can determine whether particular nodes/threads/processes/engines have any messages that need to be scheduled to be sent through the distributed system thus helping optimize the scheduling process by not allocating time to a node/process to send messages when there are no messages or some number of messages below the batch threshold thus helping to ensure greater throughput for the overall system by ensuring that nodes/processes aren’t scheduled to run when they have too little or no messages that need processing thus saving the overall system resources for other nodes/processes that do have messages that need transferred and/or processed.
Kulkarni in view of Deshmukh and Cohen in further view of Shan teach wherein the scheduling, using the first scheduler further comprises: determining, by the first scheduler, a location of a CQL Resilient Distributed Dataset (RDD) associated with the CQL engine and wherein assigning, by the first scheduler, the executor from the list of executors to execute the CQL engine is based at least in part on the location of the CQL RDD associated with the CQL engine (see Shan, col 6, lines 12-38; see Kulkarni, col 16, lines 10-23; the spout/node/engine/executor can batch tuples and inform the scheduler that there are batches or CQL RDDs waiting where, based on the location of the spout/executor that has the batch, the scheduler will determine when and what to schedule).

Response to Arguments
Applicant’s arguments (see the first paragraph on page 8 through the last paragraph on page 11) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen.  The applicant amended the claims to incorporate new limitations that required further search and consideration of the prior art.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would appear to teach or fairly suggest the claim limitations, as amended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/16/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternate interpretations of “first scheduler” and “second scheduler” are also supported by Kulkarni 7:42-51 and 8:16-24, with multiple occurrences of Aurora scheduler 16 that are running at the same time, in addition to “Hadoop scheduler 36” disclosed in Kulkarni 8:25-62 and Fig. 3 (for examples). Hadoop is well-known in the art for segmenting and batching data blocks from large files and scheduling them for processing in parallel by computer clusters.